UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-50272
                           Summary Calendar



                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                         JESUS MANUEL FABELA,

                                                  Defendant-Appellant.



             Appeal from the United States District Court
                   for the Western District of Texas
                           (P-98-CR-185-1-B)

                            March 7, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jesus Manuel Fabela appeals his conviction (one issue) and

sentence (one issue) for possession with intent to distribute

marijuana.

     Concerning his conviction, Fabela maintains the evidence was

insufficient to support finding he was aware the truck he was

driving contained drugs.    But, because he failed, at the close of

all the evidence (Fabela testified), to renew his motion for

acquittal, we consider this issue



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            not under the ususal standard of review for
            claims of insufficiency of evidence, but
            rather under a much stricter standard. We are
            limited to the determination of whether there
            was a manifest miscarriage of justice. Such a
            miscarriage would exist only if the record is
            devoid of evidence pointing to guilt, or
            because the evidence on a key element of the
            offense was so tenuous that a conviction would
            be shocking.

United States v. Knezek, 964 F.2d 394, 400 n.14 (5th Cir. 1992)

(emphasis added; internal quotation marks and ellipsis omitted).

     There was, inter alia, evidence:             Fabela was nervous upon

initial questioning; demonstrated no surprise when told of the

marijuana in the truck he was driving; and, after the marijuana was

discovered, changed his story regarding his travel destination and

purpose.    These factors may constitute circumstantial evidence of

guilt. E.g., United States v. Ortega-Reyna, 148 F.3d 540, 544 (5th

Cir. 1998).      In short, the record is not devoid of evidence

pointing to guilt.

     Concerning his sentence, Fabela contends the district court

erred in attributing to him the drugs found in the truck driven by

his co-defendant, Jorge Saldana.        A district court’s determination

of the quantity of drugs for sentencing purposes is a finding of

fact reviewed only for clear error.       E.g., United States v. Torres,

114 F.3d 520, 527 (5th Cir.), cert. denied, 522 U.S. 922 (1997).

     If Fabela was aware of the marijuana in his truck, as the jury

necessarily found, then it was not clearly erroneous to find it

reasonably    foreseeable   to   Fabela    that    Saldana’s   truck   also

contained marijuana.   This is particularly true given the evidence

that:      Fabela and Saldana were together approached about the

                                    2
opportunity to drive the vehicles; and they picked up the trucks at

approximately the same time.   See U.S.S.G. § 1B1.3 (including in

base-offense level calculation “all reasonably foreseeable acts and

omissions of others in furtherance of the jointly undertaken

criminal activity, that occurred during the commission of the

offense of conviction, in preparation for that offense, or in the

course of attempting to avoid detection or responsibility for that

offense”); United States v. Hernandez-Coronado, 39 F.3d 573, 574

(5th Cir. 1994).

                                                       AFFIRMED




                                 3